Citation Nr: 0933953	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right knee 
degenerative joint disease. 

2.  Entitlement to service connection for left knee 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.  Service personnel records in the Veteran's 
claims file verify his status as a combat Veteran, 
specifically his receipt of the Combat Infantryman Badge 
(CIB).  See 38 U.S.C.A. § 1154(b) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claims 
of entitlement to service connection for right and left knee 
degenerative joint disease.

In February 2009, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claims (as reflected in a July 
2009 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from right and 
left knee degenerative joint disease as a result of his 
active military service, including an in-service injury after 
jumping from a bridge.  

Service treatment records and the Veteran's December 1969 
separation examination report are silent for any knee 
injuries during service.  However, the Veteran's September 
1967 entrance examination report reveals that it was 
suggested that the Veteran have surgery on his right knee 
before active service.  The entrance examiner evaluated the 
knee and found the knee to have stable collateral ligaments 
bilaterally, intact cruciate ligament, negative McMurry's and 
no crepitus. 

Private treatment records from Open MRI of Marshall dated in 
December 2003 report the Veteran underwent MRI examinations 
of both knees.  The Veteran was diagnosed with small partial 
tears and tendinopathy at the insertion of the quadriceps 
tendon on the left patella, a strain and/or low grade tear of 
the right medial patellar retinaculum, and minimal joint 
effusion of the right knee.  The physician also noted a small 
tear of the body of the posterior horn of the left and right 
medial meniscus, mild chronic osteoarthritic changes in both 
knees, and that all major ligaments at the both knees are 
intact.  The private physician did not give an opinion as to 
the etiology of the Veteran's condition.  

The Veteran was then given a VA joints examination in June 
2004.  The VA examination report states the Veteran was 
diagnosed with degenerative joint disease of the right knee 
with moderate loss of function due to a tear in the medial 
meniscus and osteoarthritis.  The physician also diagnosed 
degenerative joint disease of the left knee with mild loss of 
function due to pain and a tear in the medial meniscus.  The 
VA physician added that both knee joints were stable, but did 
not give an opinion as to the etiology of the Veteran's 
disabilities.  

In January 2005, the Veteran submitted a notarized buddy 
statement from his former Sergeant in Vietnam in Charlie 
Company, 3rd/187th 101st Airborne, stating that the last time 
the Sergeant had seen the Veteran, the Veteran had injured 
both of his knees and was being sent on temporary duty (TDY) 
to Camp Evans. 

In the February 2009 Board remand, the Board determined that 
an examination was necessary to clarify whether the Veteran's 
diagnosed knee disabilities were related to or aggravated by 
active service.  The Veteran was to be notified of any 
examination, however, the Birmingham VA Medical Center's 
(VAMC) records show the Veteran with a present address in 
Huntsville, Alabama, and noted that they had a different 
address listed for Arab, Alabama.  As the claims file does 
not include the notice letter from the Birmingham VAMC of the 
date and time of the examination, it is unclear which address 
the Veteran's notice was sent to.  Subsequently, the Veteran 
failed to appear for the April 2009 VA examination.  In July 
2009, the Veteran's service representative argued to the 
Board in a brief on the Veteran's behalf that that the case 
should be remanded to allow an opportunity for the Veteran to 
report for the VA examination.

The Court has held that VA may rely on the "last known 
address" shown of record, see Thompson v. Brown, 8 Vet. App. 
169, 175 (1995).  However, since the last VA examination of 
record is now nearly five years old and all prior 
communication with the Veteran was directed to an address in 
Arab, Alabama, the Board will remand this matter again for 
the scheduling of a VA examination with proper notice.

While the Board regrets any further delay in this case, in 
light of these circumstances, the Veteran must be afforded 
another VA examination for evaluation of the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should confirm the 
Veteran's present address and direct the 
Birmingham VAMC to send proper notice of 
the examination to the confirmed address.

2.  Copies of all outstanding records of 
treatment received by the Veteran for the 
disabilities at issue from VA and non-VA 
medical providers should be obtained and 
made part of the record.

3.  The RO or AMC should schedule the 
Veteran for a VA orthopedic examination to 
determine their possible relationship to 
active service.  The Veteran's claims file 
must be reviewed by the examiner, and 
notation that the review took place should 
be included in the examination report.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that the right and left knee 
disabilities had their onset in service or 
are otherwise related to service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

4.  Finally, the RO or the AMC should 
readjudicate the Veteran's claims for 
service connection for right and left knee 
degenerative arthritis.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




